*217On Bei-iearing.
DENSON and McCLELLAN, JJ.,
while concurring in the conclusion reached in the opinion of Justice HARALSON, do not commit themselves to the breadth of the statements made therein, since the bill — exhibited by the state, on relation of the Attorney General — is directed to the removal of an obstruction from an alleged public highway, and does not necessarily involve the determination of the constitutionality of the act of December 10, 1900, in respect of the taking, injury, or destruction of private property within the protection of section 7, art. 14, of the Constitution of 1875.
ANDERSON, J.
While I concur in the conclusion reached in this case, I do not wish to indorse all that is said in the opinion. The Legislature had the right to authorize the city to vacate the street, but not to authorize it to convey or license the use thereof for the purposes indicated in the ordinance, unless the city owed the fee. If the city merely enjoyed the easement, and did not own the fee, it could only surrender its easement, by vacating said street, under the authority of the Legislature, and this Avould, of course, be subject to the right of the abutting oAvners, under section 235 of the Constitution of. 1901 (section 7 of Constitution of 1875). — Albes v. Southern Railway C., 153 Ala. 523, 45 South. 234. Therefore, in the absence of OAvnership of the fee by the city, it could only be authorized to vacate the street, Avhich Avas all that its said ordinance amounted to and all that the curative act could ratify. I think, however, that what the city did, notwithstanding more was attempted, amounted to a vacation, and that it was germane to the subject as expressed in the title of the act and dealt with in the body, and that said act operated as a ratification of said vacation.